Case: 12-1539   Document: 21    Page: 1   Filed: 01/10/2013




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ ([ourt of ~peaI~
       for tbe jfeberaI ([ircuit

         GREEN EDGE ENTERPRISES, LLC,
      Plaintiff/Counterclaim Defendant-Appellant,

                           v.
           RUBBER MULCH ETC., LLC,
      GROUNDSCAPE TECHNOLOGIES, LLC,
      AND RUBBER RESOURCES, LTD., LLP,
            Defendants / Counterclaimants,

                           v.
       INTERNATIONAL MULCH COMPANY
            AND MICHAEL MILLER,
             Counterclaim Defendants-
                    Appellees,
                           v.
                    JUDY SMITH,
                Counterclaim Defendant,

                          AND
                 LEE GREENBERG,
                Counterclaim Defendant.


                       2012-1539
Case: 12-1539    Document: 21       Page: 2   Filed: 01/10/2013




 GREEN EDGE ENTERPRISES V. RUBBER MULCH ETC.               2


   Appeal from the United States District Court for the
Eastern District of Missouri in case no. 02-CV-0566,
Magistrate Judge Terry 1. Adelman.


                        ORDER

     On September 14, 2012, the court ordered Green Edge
Enterprises, LLC (Green Edge) to find substitute counsel to
enter an appearance within 60 days. Counsel for Green
Edge timely entered an appearance but then withdrew its
representation due to a conflict of interest. Green Edge has
failed to comply with this order.

    Federal Circuit Rule 47.3(a) allows an individual to
represent himself or herself, but prohibits a corporation,
partnership, organization, or other legal entity from doing
so. See also Int 'l Inst. for Fundamental Studies, Inc. v.
United States, 222 Ct. Cl. 626, 630-31 (1980).

    Upon consideration thereof,

    IT Is ORDERED THAT:

    (1) The appeal is dismissed.

    (2) All pending motions are denied as moot.

    (3) Each side shall bear its own costs.

                                  FOR THE COURT


                                  /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk
Case: 12-1539     Document: 21    Page: 3    Filed: 01/10/2013




 3              GREEN EDGE ENTERPRISES V. RUBBER MULCH ETC.



 s26
 Issued As A Mandate: __J_A_N_1_8_2_0_13             _